


Exhibit 10.277

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of December 28, 2012 (as amended,
supplemented, restated or otherwise modified from time to time, this
“Agreement”), made by and among, WOODLAND HILLS HC PROPERTY HOLDINGS, LLC,
NORTHRIDGE HC&R PROPERTY HOLDINGS, LLC, APH&R PROPERTY HOLDINGS, LLC, each a
Georgia limited liability company (referred to herein collectively as “Grantors”
and individually, a “Grantor”), in favor KEYBANK NATIONAL ASSOCIATION, a
national banking association, as lender (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Secured Loan Agreement, dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Loan Agreement”), by and among Grantors, Woodland Hills HC Nursing,
LLC, Northridge HC&R Nursing, LLC, and APH&R Nursing, LLC (collectively, with
Grantors, referred to herein as “Borrowers”), and Lender, whereby Lender agreed
to make a secured term loan (the “Loan”) available to Borrowers in the original
principal amount of Sixteen Million Five Hundred Thousand and 00/100 Dollars
($16,500,000.00);

 

WHEREAS, as a condition precedent to the making of the Loan, each Grantor is
required to execute and deliver this Agreement; and

 

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lender to make the
Loans to the Borrowers pursuant to the Loan Agreement, each Grantor agrees, with
Lender, as follows:

 

ARTICLE I
DEFINITIONS

 

The following terms (whether or not underscored) when used in this Agreement,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):

 

“Agreement” is defined in the preamble.

 

“Assigned Agreements” is defined in clause (p) of Section 2.1.

 

“Borrower(s)” is defined in the first recital.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” is defined in clause (a) of Section 4.15.

 

--------------------------------------------------------------------------------


 

“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware; (b) all software
programs (including both source code, object code and all related applications
and data files and embedded software) designed for use on the computers and
electronic data processing hardware described in clause (a); (c) all licenses
and leases of software programs; (d) all firmware associated therewith; (e) all
documentation (including flow charts, logic diagrams, manuals, guides and
specifications) with respect to such hardware, software and firmware described
in the clauses (a) through (c); and (f) all rights with respect to all of the
foregoing, including any and all copyrights, licenses, options, warranties,
service contracts, program services, test rights, maintenance rights, support
rights, improvement rights, renewal rights and indemnifications and any
substitutions, replacements, additions or model conversions of any of the
foregoing.

 

“Copyright Collateral” means all copyrights of each Grantor (including Community
designs, copyrights in software and databases and all Mask Works (as defined
under 12 U.S.C. 901 of the U.S. Copyright Act)), whether statutory or common
law, registered or unregistered, now or hereafter in force throughout the world
including all of such Grantor’s right, title and interest in and to all
copyrights registered in the United States Copyright Office or anywhere else in
the world and also including the copyrights referred to in Item A of Schedule IV
attached hereto (as such Schedule may be amended or supplemented from time to
time), and all applications for registration thereof, whether pending or in
preparation, all copyright licenses, including each copyright license referred
to in Item B of Schedule IV attached hereto (as such Schedule may be amended or
supplemented from time to time), the right to sue for past, present and future
infringements of any thereof, all rights corresponding thereto throughout the
world, all extensions and renewals of any thereof and all proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages and
proceeds of suit.

 

“Deposit Account” has the meaning provided for in the U.C.C. and includes,
without limitation, each lock-box account, concentration account and other
collateral accounts maintained by each Grantor, together with all funds held
therein and all certificates and instruments, if any, from time to time
representing or evidencing such accounts) maintained with a bank (including,
without limitation, those accounts identified on Item I of Schedule I attached
hereto, as such Schedule may be amended or supplemented from time to time).

 

“Equipment” has the meaning provided for in the U.C.C. and includes, without
limitation, all Equipment wherever located and whether or not affixed to any
real property, including all accessories, additions, attachments, improvements,
substitutions and replacements thereto and therefor.

 

“General Intangible” has the meaning provided for in the U.C.C. and includes,
without limitation, all Management Agreements, all Intellectual Property
Collateral, all rights under or evidenced by choses in action or causes of
action, all judgments, tax refund claims, claims against carriers and shippers,
claims under liens and insurance policies, all rights under security agreements,
guarantees, indemnities and other instruments and contracts securing or

 

2

--------------------------------------------------------------------------------


 

otherwise relating to any of the foregoing, and all other intangible personal
property of every kind and nature, and all accessions, additions, improvements,
modifications and upgrades to, replacements of and substitutions for the
foregoing.

 

“Grantor(s)” is defined in the preamble.

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

“Inventory” has the meaning provided for in the U.C.C. and includes, without
limitation, all goods manufactured, acquired or held for sale or lease, all raw
materials, component materials, work-in-progress and finished goods, all
supplies, goods and other items and materials used or consumed in the
manufacture, production, packaging, shipping, selling, leasing or furnishing of
such inventory or otherwise in the operation of the business or any Grantor, all
goods in which any Grantor now or at any time hereafter has any interest or
right of any kind, and all goods that have been returned to or repossessed by or
on behalf of any Grantor, in each case whether or not the same is in transit or
in the constructive, actual or exclusive occupancy or possession of such Grantor
or all accessions thereto, products thereof and documents therefor.

 

“Investment Accounts” means, collectively, the Collateral Account, Commodities
Accounts, Deposit Account and Securities Accounts.

 

“Leases” has the meaning set forth in the Loan Agreement.

 

“Lender” is defined in the first recital.

 

“Loan Agreement” is defined in the first recital.

 

“Management Agreements” has the meaning set forth in the Loan Agreement.

 

“Organizational Document” means, with respect to any Person other than a natural
person, its articles or certificate of incorporation, formation or organization,
partnership agreement, limited liability company agreement, operating agreement,
by-laws and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its authorized equity interests.

 

“Patent Collateral” means (a) all letters patent and applications for letters
patent throughout the world (including all patent applications in preparation
for filing anywhere in the world), including each patent and patent application
referred to in Item A of Schedule II attached hereto (as such Schedule may be
amended or supplemented from time to time); (b) all patent licenses, including
each patent license referred to in Item B of Schedule II attached hereto (as
such Schedule may be amended or supplemented from time to time); (c) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals
and reexaminations of any of the items described in clauses (a) and (b) above;
and (d) all proceeds of, and rights associated with, the foregoing (including
license royalties and proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, including any

 

3

--------------------------------------------------------------------------------


 

patent or patent application referred to in Item A of Schedule II attached
hereto (as such Schedule may be amended or supplemented from time to time), and
for breach or enforcement of any patent license, including any patent license
referred to in Item B of Schedule II attached hereto (as such Schedule may be
amended or supplemented from time to time), and all rights corresponding thereto
throughout the world.

 

“Pledged Deposit Accounts” means the Cash Collateral Account and the Operating
Accounts.

 

“Proceeds” has the meaning provided for in the U.C.C. whether Cash Proceeds or
Noncash Proceeds, and includes, without limitation, (a) any and all proceeds of
any insurance, indemnity, warranty or guaranty payable to any Grantor from time
to time with respect to any of the Collateral, including unearned premiums,
(b) any and all payments (in any form whatsoever) made or due and payable to any
Grantor from time to time in connection with any requisition, confiscation,
condemnation, eminent domain, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority,  (c) any claim of any Grantor against
third parties for past, present or future infringement of any Intellectual
Property Collateral, (d) any recoveries by any Grantor against third parties
with respect to any litigation or dispute concerning any of the Collateral,
including claims arising out of the loss or nonconformity of, interference with
the use of, defects in, or infringement of rights in, or damage to, the
Collateral, and (e) any and all other amounts, rights to payment or other
property acquired upon the sale, lease, license, exchange or other disposition
of Collateral and all rights arising out of the Collateral.

 

“Receivables Collateral” means all Collateral relating to the right of payment
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including, without
limitation, all such rights evidenced by any Account, Documents, Instrument,
Chattel Paper, General Intangible or Investment Property.

 

“Secured Obligations” is defined in Section 2.2.

 

“Securities Account” means all “securities accounts” as defined in Article 8 of
the U.C.C. and shall include, without limitation, all the accounts identified on
Item 5 of Schedule I attached hereto (as such Schedule may be amended or
supplemented from time to time).

 

“Security Agreement Supplement” is defined in clause (b) of Section 7.2.

 

“Supporting Obligation” means a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper,
Documents, General Intangible, Instrument or Investment Property, including,
without limitation, all security agreements, guaranties, leases and other
contracts securing or otherwise relating to any such Accounts, Chattel Paper,
Documents, Instruments, including Goods represented by the sale or lease of
delivery which gave rise to any of the foregoing, returned or repossessed
merchandise and rights of stoppage in transit, repletion, reclamation and other
rights and remedies of an unpaid vendor, lie nor or secured party.

 

“Trademark” is defined in the definition “Trademark Collateral”.

 

4

--------------------------------------------------------------------------------


 

“Trademark Collateral” means (a) all registered trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, service marks, certification marks, collective marks,
logos, internet domain names, other source of business identifiers, prints and
labels on which any of the foregoing have appeared or appear, designs and
general intangibles of a like nature (all of the foregoing items in this
clause (a) being collectively called a “Trademark”), now existing anywhere in
the world or hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country, including those referred to in Item A
of Schedule III attached hereto (as such Schedule may be amended or supplemented
from time to time); (b) all Trademark licenses, including each Trademark license
referred to in Item B of Schedule III attached hereto (as such Schedule may be
amended or supplemented from time to time); (c) all reissues, extensions or
renewals of any of the items described in clauses (a) and (b) above; (d) all of
the goodwill of the business connected with the use of, and symbolized by the
items described in, clauses (a) and (b)  above; and (e) all proceeds of, and
rights associated with, the foregoing, including any claim by any Grantor
against third parties for past, present or future infringement or dilution of
any Trademark, Trademark registration or Trademark license, including any
Trademark, Trademark registration or Trademark license referred to in Item B of
Schedule III attached hereto (as such Schedule may be amended or supplemented
from time to time), or for any injury to the goodwill associated with the use of
any such Trademark or for breach or enforcement of any Trademark license.

 

“Trade Secret” is defined in the definition “Trade Secrets Collateral”.

 

“Trade Secrets Collateral” means common law and statutory trade secrets and all
other confidential or proprietary information and all know-how obtained by or
used in or contemplated at any time for use in the business of any Grantor (all
of the foregoing being collectively called a “Trade Secret”), whether or not
such Trade Secret has been reduced to a writing or other tangible form
(including all documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses), including each Trade
Secret license referred to in Schedule V attached hereto (as such Schedule may
be amended or supplemented from time to time), and including the right to sue
for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.

 

“U.C.C.” means the Uniform Commercial Code as in effect from time to time in the
State of Ohio; provided that if, by reason of applicable Law, the validity or
perfection or the effect of validity or perfection or non-perfection or the
priority of any security interest in any Collateral granted under this Agreement
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than Ohio, then as to such matters “U.C.C.” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction.

 

5

--------------------------------------------------------------------------------


 

SECTION 1.1.   Loan Agreement Definitions.  Unless otherwise defined herein or
the context otherwise requires, terms used in this Agreement, including its
preamble and recitals, have the meanings provided in the Loan Agreement.

 

SECTION 1.2.   U.C.C. Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the U.C.C.
are used in this Agreement, including its preamble and recitals, with such
meanings.  Without limiting the foregoing the following terms are used herein as
defined in the U.C.C.:  Account, Account Debtor Authenticate, Cash Proceeds,
Certificated Securities, Chattel Paper, Commercial Tort Claim, Commodities
Accounts, Control, Debtor, Documents, Electronic Chattel Paper, Entitlement
Holder, Entitlement Orders, Fixtures, Goods, Health-care-insurance
receivable, Instruments, Investment Property, Letter-of-Credit Right, Money,
Noncash Proceeds, Payment Intangibles, Security Entitlements, Uncertificated
Securities and Tangible Chattel Paper.

 

ARTICLE II
SECURITY INTEREST

 

SECTION 2.1.   Grant of Security Interest.  Each Grantor hereby pledges,
hypothecates, collaterally assigns, charges, mortgages and pledges to Lender,
and hereby grants to Lender, a security interest in, all of such Grantor’s
right, title and interest in and to the following, whether now or hereafter
existing or acquired and wherever located (collectively, the “Collateral”):

 

(a)                                 all Equipment;

 

(b)                                 all Inventory;

 

(c)                                  all Accounts;

 

(d)                                 all Intellectual Property Collateral;

 

(e)                                  all General Intangibles;

 

(f)                                   all Investment Property;

 

(g)                                  all Deposit Accounts;

 

(h)                                 all Chattel Paper;

 

(i)                                     all Commercial Tort Claims;

 

(j)                                    all Goods (other than Inventory);

 

(k)                                 all Instruments;

 

(l)                                     all Payment Intangibles;

 

(m)                             all Documents;

 

6

--------------------------------------------------------------------------------


 

(n)                                 all Supporting Obligations;

 

(o)                                 all Letter-of-Credit Rights;

 

(p)                                 all Health-care-insurance-receivables;

 

(q)                                 all of each Grantor’s right, title and
interest in and to all of its Leases and Management Agreements (including the
Leases and Management Agreements specified in Schedule VI attached hereto), and
each Interest Rate Agreement to which any Grantor is now or may hereafter become
a party, in each case as such agreements may be amended or otherwise modified
from time to time (collectively, the “Assigned Agreements”), including (i) all
rights of each Grantor to receive moneys due and to become due under or pursuant
to the Assigned Agreements; (ii) all rights of each Grantor to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements; (iii) all claims of each Grantor for damages arising out of or for
breach of or default under the Assigned Agreements; and (iv) the right of each
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder;

 

(r)                                    all furniture and Fixtures;

 

(s)                                   the Pledged Deposit Accounts, and all
amounts therein;

 

(t)                                    all of each Grantor’s other property and
rights of every kind and description and interests therein, including all
moneys, securities and other property, now or hereafter held or received by, or
in transit to, Lender from or for any Grantor, whether for safekeeping, pledge,
custody, transmission, collection or otherwise;

 

(u)                                 all of each Grantor’s books, records,
documents, instruments, electronic databases, computer records, ledger cards,
customer lists, manuals, files, correspondence, tapes, drafts and related data
processing software, writings, data bases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any and all of the foregoing Collateral; and

 

(v)                                 all Proceeds of any and all of the foregoing
Collateral;

 

provided, however, that any agreement to which such Grantor is a party shall be
excluded from the security interest granted by such Grantor under this
Section to the extent that the assignment thereof or the creation of a security
interest therein would constitute a breach of the terms of such agreement, or
would permit any party to such agreement to terminate such agreement, in each
case as such agreement is in effect on the date of this Agreement or the date on
which such agreement is first entered into by such Grantor; provided, further,
however, that (i) any of the agreements excluded in accordance with the
foregoing provision shall cease to be so excluded if, at such time, (A) the
prohibition of assignment or creation of a security interest in such agreement
is no longer in effect, or is rendered ineffective as a matter of law, or
(B) such Grantor has obtained all of the consents of the other parties to such
agreement necessary for the assignment of, or creation of a security interest
in, such agreement and (ii) with respect to any

 

7

--------------------------------------------------------------------------------


 

Management Agreement referred to in clause (p), such Grantor shall use its
commercially reasonable best efforts to obtain any such necessary consent.

 

SECTION 2.2.   Security for Obligations.  This Agreement secures the prompt
payment in full in cash of all Obligations, including all amounts payable by
Borrowers under or in connection with the Loan Agreement, the Note and each
other Loan Document, whether for principal, interest, costs, fees, expenses,
indemnities or otherwise and whether now or hereafter existing (all of such
obligations being the “Secured Obligations”).

 

SECTION 2.3.   Continuing Security Interest; Transfer of Notes.  This Agreement
shall create a continuing security interest in the Collateral and shall remain
in full force and effect until payment in full in cash of all Secured
Obligations (on terms and pursuant to documentation in form and substance
reasonably satisfactory to Lender), at which time the security interest granted
herein shall terminate and all rights to the Collateral shall revert to
Grantors.  In the event that any part of the Collateral is sold in connection
with a sale permitted under the Loan Agreement (other than a sale to any
Grantor) the security interest granted herein shall terminate with respect to
such Collateral and all rights therein shall revert to the applicable Grantor. 
Upon any such termination or release, Lender will, at such applicable Grantor’s
sole expense and without any representations, warranties or recourse of any kind
whatsoever, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination or release.

 

SECTION 2.4.   Security Interest Absolute.  All rights of Lender and the
security interests granted to Lender hereunder, and all obligations of each
Grantor hereunder, shall be absolute and unconditional, irrespective of:

 

(a)                                 any lack of validity, legality or
enforceability of any Loan Document;

 

(b)                                 the failure of Lender:

 

(i)                                     to assert any claim or demand or to
enforce any right or remedy against any Grantor, or any other Person under the
provisions of any Loan Document or otherwise; or

 

(ii)                                  to exercise any right or remedy against
any other guarantor of, or collateral securing, any Secured Obligation;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations or
any other extension, compromise or renewal of any Secured Obligation, including
any increase in the Secured Obligations resulting from the extension of
additional credit to Grantors or otherwise;

 

(d)                                 any reduction, limitation, impairment or
termination of any Secured Obligation for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to (and each Grantor hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the

 

8

--------------------------------------------------------------------------------


 

invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligation or otherwise;

 

(e)                                  any amendment to, rescission, waiver, or
other modification of, or any consent to departure from, any of the terms of any
Loan Document;

 

(f)                                   any addition, exchange, release, surrender
or non-perfection of any collateral (including the Collateral), or any amendment
to or waiver or release of or addition to or consent to departure from any
guaranty, for any of the Secured Obligations; or

 

(g)                                  any other circumstances which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, any Grantor, any surety or any guarantor or otherwise, including as a result
of any proceeding of the nature referred to in Section 14.1(c — g) of the Loan
Agreement.

 

SECTION 2.5.   Grantors’ Remain Liable.  Anything herein to the contrary
notwithstanding:

 

(a)                                 Each Grantor shall remain liable under the
contracts and agreements included in the Collateral (including the Assigned
Agreements) to the extent set forth therein, and shall perform all of its duties
and obligations under such contracts and agreements to the same extent as if
this Agreement had not been executed;

 

(b)                                 Each Grantor will comply in all material
respects with all material laws relating to the ownership and operation of the
Collateral, including, without limitation, all registration requirements under
applicable material laws, and shall pay when due all taxes, fees and assessments
imposed on or with respect to the Collateral, except to the extent the validity
thereof is (A) being diligently contested in good faith by appropriate
proceedings which (i) suspend the collection thereof and any Lien therefrom and
(ii) for which adequate reserves in accordance with GAAP have been set aside by
such Grantor, and (B) could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(c)                                  the exercise by Lender of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under any contracts or agreements included in the Collateral; and

 

(d)                                 the Lender shall not have any obligation or
liability under any contracts or agreements included in the Collateral by reason
of this Agreement, nor shall Lender be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

SECTION 2.6.   Waiver of Subrogation.  Each Grantor hereby irrevocably waives to
the extent permitted by applicable Law and until such time as the Secured
Obligations shall have been paid in full in cash (on terms and pursuant to
documentation in form and substance reasonably satisfactory to Lender), any
claim or other rights which it may now or hereafter acquire against the
Borrowers that arises from the existence, payment, performance or enforcement of
any Grantor’s obligations under this Agreement or any other Loan Document,

 

9

--------------------------------------------------------------------------------


 

including any right of subrogation, reimbursement, exoneration or
indemnification, and any right to participate in any claim or remedy of Lender
against any Borrower or any collateral which Lender now has or hereafter
acquires, whether or not such claim, remedy or right arises in equity or under
contract or law.  If any amount shall be paid to any Grantor in violation of the
preceding sentence, such amount shall be deemed to have been paid to such
Grantor for the benefit of, and held in trust for, the Lender, and shall
forthwith be paid to Lender to be credited and applied against the Secured
Obligations, whether matured or unmatured.  Each Grantor acknowledges that it
will receive direct and indirect benefits for the financing arrangements
contemplated by the Loan Agreement and that the waiver set forth in this
Section is knowingly made in contemplation of such benefits.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants unto Lender the following:

 

SECTION 3.1.   Location of Grantors; Collateral, etc.  Item E of Schedule I
attached hereto (as such Schedule may be amended or supplemented from time to
time) identifies for each Grantor the state in which it is organized and the
relevant organizational identification number (or states that one does not
exist).  All of the Equipment, Inventory (other than Inventory that is
in-transit to a location specified in Item B of Schedule I attached hereto on a
vehicle owned or leased by each Grantor) and Fixtures of each Grantor are
located at the places specified in Item A, Item B and Item H, respectively, of
Schedule I attached hereto (as such Schedule may be amended or supplemented from
time to time).  The principal place of business and chief executive office of
each Grantor and the office where each Grantor keeps its records concerning the
Collateral, and the original copies of each Assigned Agreement and all originals
of all Instruments and Tangible Chattel Paper, are located at the places
specified in Item C of Schedule I attached hereto (as such Schedule may be
amended or supplemented from time to time).  Except as set forth in Item D of
Schedule I attached hereto each Grantor has no trade names and has not been
known by any legal name different from the one set forth on the signature
page hereto.  Except as notified by any Grantor to Lender, no Grantor is a party
to anyone or more Federal, state or local government contracts.

 

SECTION 3.2.   Ownership, No Liens, etc.  Each Grantor owns the Collateral free
and clear of any Lien, except for the security interest created by this
Agreement and except for Permitted Exceptions.  Except as disclosed in Item F of
Schedule II attached hereto (as such Schedule may be amended or supplemented
from time to time) or from time to time to Lender, none of the Collateral is in
the possession of any consignee, bailee, warehouseman, agent or processor,
located on any leased property or subject to the Control of any Person, other
than Lender or each Grantor.

 

SECTION 3.3.   Receivables Collateral and Assigned Agreements.  (a) All
Receivables Collateral (i) is and will be the legal, valid and binding
obligation of the Account Debtor in respect thereof, representing an unsatisfied
obligation of such Account Debtor, (ii) is and will be enforceable in accordance
with its terms, (iii) is not and will not be subject to any setoffs, defenses,
taxes, counterclaims (except with respect to refunds, returns and allowances in

 

10

--------------------------------------------------------------------------------

 

the ordinary course of business with respect to damaged merchandise) and (iv) is
and will be in compliance with all applicable law.

 

(a)                                 Each Grantor has delivered to Lender
exclusive Control of all intangible Chattel Paper and possession of all
originals of all Instruments and Tangible Chattel Paper currently owned or held
by such Grantor (duly endorsed in blank in favor of Lender), and true and
correct copies of each Assigned Agreement.

 

SECTION 3.4.   Intellectual Property Collateral.  With respect to any
Intellectual Property Collateral that is material to the operations of each
Grantor:

 

(a)                                 such Intellectual Property Collateral is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, and is valid and enforceable;

 

(b)                                 such Grantor has made all necessary filings
and recordations to protect its interest in such Intellectual Property
Collateral, including recordations of all of its interests in (i) the Patent
Collateral and Trademark Collateral in the United States Patent and Trademark
Office and in corresponding offices throughout the world and (ii) the Copyright
Collateral in the United States Copyright Office and in corresponding offices
throughout the world;

 

(c)                                  in the case of any such Intellectual
Property Collateral that is owned by such Grantor, such Grantor is the exclusive
owner of the entire and unencumbered right, title and interest in and to such
Intellectual Property Collateral and no claim has been made that the use of such
Intellectual Property Collateral does or may violate the asserted rights of any
third party;

 

(d)                                 in the case of any such Intellectual
Property Collateral that is licensed by such Grantor, such Grantor is in
compliance with all the material terms of such license; and

 

(e)                                  such Grantor has performed and will
continue to perform all acts and has paid and will continue to pay all required
fees and taxes to maintain each and every item of such Intellectual Property
Collateral in full force and effect throughout the world.

 

Each Grantor owns directly or is entitled to use by license or otherwise, all
patents, trademarks, trade secrets, copyrights, licenses, technology, know-how,
processes and other’ intellectual property that is necessary for the proper
conduct of such Grantor’s business.

 

SECTION 3.5.   Assigned Agreements.  The Assigned Agreements of each Grantor,
true and complete copies of which have been furnished to Lender, have been duly
authorized, executed and delivered by such Grantor and (to the best knowledge of
such Grantor) each other party thereto, are in full force and effect and are
binding upon and enforceable against such Grantor and (to the best knowledge of
such Grantor) each other party thereto, in accordance with their terms, subject
to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditor’s right generally and to the
effect of general principles of equity (regardless of whether considered in a
proceeding in equity or at law).  To the knowledge of each Grantor, there exists
no default under any Assigned Agreement by any party thereto.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.6.   Commercial Tort Claims.  Except for matters disclosed in Item G
of Schedule I attached hereto (as such Schedule may be amended or supplemented
from time to time) no Grantor owns any Commercial Tort Claims.  Lender has a
perfected first priority security interest in such Commercial Tort Claims.

 

SECTION 3.7.   Investment Accounts.  Item I of Schedule I attached hereto (as
such Schedule may be amended or supplemented from time to time) identifies each
Deposit Account of each Grantor, Item J of Schedule I attached hereto (as such
Schedule may be amended or supplemented from time to time) identifies each
Securities Account of such Grantor and Item K of Schedule I attached hereto (as
such Schedule may be amended or supplemented from time to time) identifies each
Commodities Account of such Grantor.  Each Grantor is the sole Entitlement
Holder of each such Investment Account, such Grantor has not consented or has
knowledge that any Person, other than Lender, has Control over any interest in
any such Investment Account, and Lender has exclusive Control over each such
Investment Account.

 

SECTION 3.8.   Inventory.  All Inventory is, and will be, of good and
merchantable quality, free from any material defects.  Such Inventory is not,
and will not be, subject to any licensing, patent, trademark, trade name or
copyright agreement with any Person that restricts any Grantor’s or Lender’s
ability to manufacture and/or sell such Inventory.  The completion and
manufacturing process of such Inventory by a Person other than any Grantor would
be permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.  No Grantor sells any Inventory to any customer on
approval or on any other basis that entitles the customer to return, or which
may obligate the Debtor to repurchase, such Inventory.

 

SECTION 3.9.   Letter of Credit Rights.  Item L of Schedule I attached hereto
(as such Schedule may be amended or supplemented from time to time) identifies
all letters of credit to which any Grantor has rights.  Each Grantor has
obtained the consent of each issuer of each such letter of credit to the
assignment of the proceeds thereof to Lender.  Lender has exclusive Control over
the Letter-of-Credit Rights related to such letters of credit.

 

SECTION 3.10.   Valid Security Interest.  Upon (a) the filing of U.C.C.
financing statements in the U.C.C. filing offices of each jurisdiction referred
to in Item E of Schedule I attached hereto that names each Grantor as “Debtor”
and Lender as “Secured Party” and adequately describes the Collateral; (b) the
filing of this Agreement with the United States Patent and Trademark Office and
the United States Copyright Office, as the case may be, with respect to all
Intellectual Property Collateral; (c) consent of each applicable issuer with
respect to Letter of Credit Rights and (d) execution of a control agreement
establishing Lender’s Control with respect to each Investment Account, the
security interest granted pursuant to this Agreement creates a valid, first
priority perfected security interest in the Collateral, together with all
Proceeds thereof, subject to no other Liens other than Permitted Exceptions,
securing the payment of the Secured Obligations.

 

SECTION 3.11.   Authorization, Approval, etc.  No authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority is
required either for (a) the grant by each Grantor of the security interest
granted hereby or for the execution, delivery and performance of this Agreement
by each Grantor or (b) the perfection of or the exercise by

 

12

--------------------------------------------------------------------------------


 

Lender of its rights and remedies hereunder (other than the taking of those
actions referred to in Section 3.10).

 

SECTION 3.12.   Due Execution, Validity, Etc.  Each Grantor has full power and
authority, and holds all requisite licenses, permits and other approvals of
Governmental Authorities, to enter into and perform its obligations under this
Agreement.  The execution, delivery and performance by each Grantor of this
Agreement does not contravene or result in a default under such Grantor’s
Organizational Documents or contravene or result in a default under any
contractual restriction, Lien or law binding on such Grantor.  This Agreement
has been duly authorized by each Grantor, has been duly executed and delivered
on behalf of such Grantor and constitutes the legal, valid and binding
obligation of such Grantor enforceable in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar Law affecting the rights of creditors generally, and subject to the
effect of general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

 

ARTICLE IV
COVENANTS

 

Each Grantor covenants and agrees that, until all the Secured Obligations have
been paid in full in cash (on terms and pursuant to documentation in form and
substance reasonably satisfactory to Lender), each Grantor will, perform the
obligations set forth in this Section.

 

SECTION 4.1.   Equipment and Inventory.  Each Grantor hereby agrees that it
shall:

 

(a)                                 keep all of its Equipment, Inventory (other
than Inventory sold in the ordinary course of business or that is in-transit to
a location specified in Item A or Item B of Schedule I attached hereto (as such
Schedule may be amended or supplemented from time to time) on a vehicle owned or
leased by such Grantor) and the Documents evidencing the same at the places
therefor specified in Item C of Schedule I attached hereto to (as such Schedule
may be amended or supplemented from time to time) unless such Grantor has given
at least 30 days’ prior notice to Lender of another location, and all action, if
any, necessary to maintain in accordance with the terms hereof Lender’s
perfected first priority security interest therein shall have been taken with
respect to such Equipment, Inventory and Documents;

 

(b)                                 comply with the covenants contained in
Section 7.6 of the Loan Agreement relating to the maintenance of its properties;

 

(c)                                  comply with the covenants contained in
clause Section 7.8 of the Loan Agreement regarding the payment of taxes and
other charges of Governmental Authorities; and

 

(d)                                 not deliver any Document evidencing any
Equipment or Inventory to any Person other than the issuer of such Document to
claim the Goods evidenced therefor or Lender.

 

SECTION 4.2.   Receivables Collateral and General Intangibles.  (a) Each Grantor
shall keep its principal place of business, chief executive office and the
office where it keeps its records concerning the Receivables Collateral and all
originals of the Assigned Agreements

 

13

--------------------------------------------------------------------------------


 

Instruments and Tangible Chattel Paper, at the places specified in Section 3.1
unless such Grantor has given at least 30 days’ prior notice to Lender and all
actions, if any, necessary to maintain Lender’s perfected first priority
security interest shall have been taken with respect to such Collateral; not
change its name or state of organization unless such Grantor has given at least
30 days’ prior notice to Lender and all actions, if any, necessary to maintain
Lender’s perfected first priority security interest shall have been taken with
respect to all of the Collateral; hold and preserve such records, Assigned
Agreements, Instruments and Chattel Paper; and permit representatives of Lender
at any time during normal business hours, upon reasonable notice, to inspect and
make abstracts of the same.

 

(a)                                 Each Grantor shall diligently endeavor to
collect its Receivables Collateral and all amounts owing to it thereunder in the
ordinary course of its business consistent with past practices and shall apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balances thereof, provided that during the continuance of any Event
of Default such Grantor shall, at the request of Lender, take such action as
Lender may deem necessary or advisable to enforce such collection.  Each Grantor
shall not, except to the extent done in the ordinary course of its business
consistent with past practices and in accordance with sound business judgment
(i) grant any extension of the time for payment of any Receivables Collateral,
(ii) compromise or settle any Receivables Collateral for less than the full
amount thereof, (iii) release, in whole or in part, any Person or property
liable for the payment of any Receivables Collateral, or (iv) allow any credit
or discount on any Receivables Collateral; provided that during the continuance
of any Event of Default such Grantor shall comply with any limitations on the
foregoing actions or specified by Lender to such Grantor.  In no event shall any
Grantor amend, modify, terminate or waive any provision of any Receivables
Collateral in a manner which could reasonably be expected to have a material
adverse effect on such Receivables Collateral.  Each Grantor will use its best
efforts to keep in full force and effect any Supporting Obligation relating to
any Receivables Collateral.

 

SECTION 4.3.   Investment Property.  Each Grantor will take any and all actions
necessary to (a) cause Lender to obtain exclusive Control of any Investment
Property owned by such Grantor in a manner acceptable to Lender and (b) obtain
from any issuers of such Investment Property and such other Persons, for the
benefit of Lender, written confirmation of Lender’s Control over such Investment
Property upon terms and conditions acceptable to Lender.  For purposes of this
Section, Lender shall have exclusive Control of Investment Property if (i) such
Investment Property consists of Certificated Securities and the applicable
Grantor delivers such Certificated Securities to Lender (with appropriate
endorsements if such Certificated Securities are in registered form); (ii) such
Investment Property consists of Uncertificated Securities and the issuer thereof
agrees, pursuant to documentation in form and substance reasonably satisfactory
to Lender, that it will comply with instructions originated by Lender without
further consent by such Grantor; and (iii) such Investment Property consists of
Security Entitlements and either (A) Lender becomes the Entitlement Holder
thereof or (B) the appropriate Securities Intermediary agrees, pursuant to
documentation in form and substance satisfactory to Lender, that it will comply
with Entitlement Orders originated by Lender without further consent by such
Grantor.

 

14

--------------------------------------------------------------------------------


 

SECTION 4.4.   Intellectual Property Collateral.  (a)  Each Grantor shall not,
unless such Grantor shall either (i) reasonably and in good faith determine (and
notice of such determination shall have been delivered to Lender) that any of
the Patent Collateral is of negligible economic value to such Grantor or
(ii) have a valid business purpose (exercised in the ordinary course of business
that is consistent with past practice) to do otherwise, do any act, or omit to
do any act, whereby any of the Patent Collateral may lapse or become abandoned
or dedicated to the public or unenforceable.

 

(b)                                 Each Grantor shall not, and each Grantor
shall not permit any of its licensees to, unless such Grantor shall either
(i) reasonably and in good faith determine (and notice of such determination
shall have been delivered to Lender) that any of the Trademark Collateral is of
negligible economic value to such Grantor or (ii) have a valid business purpose
(exercised in the ordinary course of business that is consistent with past
practice) to do otherwise:

 

(A)                               fail to continue to use any of the Trademark
Collateral in order to maintain all of the Trademark Collateral in full force
free from any claim of abandonment for non-use;

 

(B)                               fail to maintain as in the past the quality of
products and services offered under all of the Trademark Collateral;

 

(C)                               fail to employ all of the Trademark Collateral
registered with any Federal or state or foreign authority with an appropriate
notice of such registration; or

 

(D)                               do or permit any act or knowingly omit to do
any act whereby any of the Trademark Collateral may lapse or become invalid or
unenforceable.

 

(c)                                  Each Grantor shall not, unless such Grantor
shall either reasonably and in good faith determine (and notice of such
determination shall have been delivered to Lender) that any of the Copyright
Collateral or any of the Trade Secrets Collateral is of negligible economic
value to such Grantor or have a valid business purpose (exercised in the
ordinary course of business that is consistent with past practice) to do
otherwise, do or permit any act or knowingly omit to do any act whereby any of
the Copyright Collateral or any of the Trade Secrets Collateral may lapse or
become invalid or unenforceable or placed in the public domain except upon
expiration of the end of an unrenewable term of a registration thereof.

 

(d)                                 Each Grantor shall notify Lender immediately
if it knows that any application or registration relating to any material item
of the Intellectual Property Collateral may become abandoned or dedicated to the
public or placed in the public domain or invalid or unenforceable, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any foreign counterpart
thereof or any court) regarding such Grantor’s ownership of any of the
Intellectual Property Collateral, its right to register the same or to keep and
maintain and enforce the same.

 

15

--------------------------------------------------------------------------------


 

(e)                                  In no event shall any Grantor or any of its
agents, employees, designees or licensees file an application for the
registration of any Intellectual Property Collateral with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in any other country or any political subdivision thereof,
unless it gives prior notice thereof to Lender and, if requested by Lender,
executes and delivers any and all agreements, instruments, documents and papers
as Lender may reasonably request to evidence Lender first priority security
interest in such Intellectual Property Collateral.

 

(f)                                   Each Grantor shall take all necessary
steps, including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
any application (and to obtain the relevant registration) filed with respect to,
and to maintain any registration of, the Intellectual Property Collateral,
including the filing of applications for renewal, affidavits of use, affidavits
of incontestability and opposition, interference and cancellation proceedings
and the payment of fees and taxes (except to the extent that dedication,
abandonment or invalidation is permitted under the foregoing clauses (a),
(b) and (c)).

 

SECTION 4.5.   Assigned Agreements.  Each Grantor shall at its expense, with
respect to all Assigned Agreements, comply with the covenants contained in the
Loan Agreement applicable to such Assigned Agreements.  Without the prior
consent of Lender, no Grantor shall waive, settle, release or discharge any
Person with respect to any of its obligations under any Assigned Agreement
(other than upon due completion of such obligations by such Person).

 

SECTION 4.6.   Bailees, Warehouses and Leased Premises.  No Collateral shall at
any time be in the possession or control of any warehouse, bailee or any of each
Grantor’s agents or processors, or located on any leased premises, without
Lender’s prior consent and unless Lender has received warehouse receipts or
bailee lien waivers satisfactory to Lender prior to the commencement of such
possession or control.  Each Grantor shall, upon the request of Lender, notify
any such warehouse, bailee, agent, processor or lessor of Lender’s first
priority security interest in the Collateral and shall instruct such Person to
hold all such Collateral for Lender’s account subject to Lender’s instructions
given during the continuance of any Event of Default.

 

SECTION 4.7.   Chattel Paper and Instruments.  Each Grantor will deliver to
Lender all Tangible Chattel Paper and Instruments duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to Lender.  Each Grantor will provide Lender
with exclusive Control over all Electronic Chattel Paper by having Lender
identified as the assignee of the records pertaining to the single authoritative
copy thereof and otherwise complying with the applicable elements of Control set
forth in the U.C.C.  Each Grantor will also deliver to Lender all security
agreements securing any Chattel Paper and Instruments and execute U.C.C.
financing statement amendments assigning to Lender any U.C.C. financing
statements filed by such Grantor in connection with such security agreements. 
Each Grantor will mark conspicuously all Chattel Paper and Instruments with a
legend, in form and substance reasonably satisfactory to Lender, indicating that
such Chattel Paper and Instruments are subject to the Liens created hereunder.

 

16

--------------------------------------------------------------------------------


 

SECTION 4.8.   Letters of Credit.  Each Grantor will deliver to Lender all
letters of credit in which it is the beneficiary thereof, duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Lender.  Each Grantor will take any and
all actions necessary (or reasonably requested by Lender), from time to time, to
cause Lender to obtain exclusive Control of any Letter-of-Credit Rights owned by
such Grantor in a manner reasonably acceptable to Lender.

 

SECTION 4.9.   Commercial Tort Claims.  Each Grantor shall advise Lender
promptly upon such Grantor becoming aware, after the date hereof, that it owns
any Commercial Tort Claims.  With respect to any such Commercial Tort Claims,
each Grantor will execute and deliver such documents as Lender deems necessary
to create, perfect and protect Lender’s first priority security interest in such
Commercial Tort Claim.

 

SECTION 4.10.   Collateral Generally.  (a)  Lender may, at any time following
the occurrence and during the continuance of any Event of Default, notify any
parties obligated on any of the Collateral to make payment to Lender of any
amounts due or to become due thereunder and enforce collection of any of the
Collateral by suit or otherwise and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any Indebtedness thereunder or evidenced
thereby.  Upon request of Lender after the occurrence and during the continuance
of any Event of Default, each Grantor will, at its own expense, notify any
parties obligated on any of the Collateral to make payment to Lender of any
amounts due or to become due thereunder.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, Lender is authorized to endorse, in the name
of the applicable Grantor, any item, howsoever received by Lender, representing
any payment on or other Proceeds of any of the Collateral.

 

SECTION 4.11.   Insurance.  Each Grantor will maintain or cause to be maintained
insurance in accordance with the Insurance Requirements attached as Exhibit E to
the Loan Agreement.  All proceeds of insurance maintained by each Grantor so
covering the Collateral shall be applied to the payment of the Secured
Obligations under the circumstances provided for in the Loan Agreement.  Each
Grantor irrevocably makes, constitutes and appoints Lender (and all officers,
employees or agents designated by Lender) as such Grantor’s true and lawful
agent and attorney-in-fact for the purpose, during the continuance of an Event
of Default, of making, settling and adjusting claims in respect of Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the Proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto. 
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required by Exhibit E to the Loan
Agreement or to pay any premium in whole or part relating thereto, Lender may,
without waiving or releasing any obligation or liability of any Grantor
hereunder or any Event of Default, in its sale discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as Lender deems advisable.  All sums disbursed by Lender in
connection with this Section including reasonable attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
Grantors to Lender and shall be additional Secured Obligations secured hereby.

 

17

--------------------------------------------------------------------------------


 

SECTION 4.12.   Investment Accounts.  Each Grantor will take any and all actions
necessary to cause Lender to obtain exclusive Control of all Investment Accounts
owned by Grantor in a manner acceptable to Lender.  Each Grantor shall not close
or terminate any Investment Account without the prior consent of Lender and
unless a successor or replacement account has been established with the consent
of Lender and is subject to a control agreement reasonably satisfactory to
Lender.

 

SECTION 4.13.   Transfers and Other Liens.  Each Grantor shall not (a) sell,
assign (by operation of law or otherwise) or otherwise dispose of any of the
Collateral, except as permitted by the Loan Agreement, or (b) create or suffer
to exist any Lien upon or with respect to any of the Collateral, except for the
security interest created by this Agreement and except for Permitted Exceptions.

 

SECTION 4.14.   Further Assurances, etc.  Each Grantor agrees that, from time to
time at its own expense, such Grantor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Lender may reasonably request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable Lender to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, each Grantor will:

 

(a)                                 mark conspicuously each asset forming a part
of the Collateral with a legend, in form and substance reasonably satisfactory
to Lender, indicating that such Collateral is subject to the security interest
granted hereby;

 

(b)                                 execute and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices (including any assignment of claim form under or pursuant to the federal
assignment of claims statute, 31 U.S.C. § 3726, any successor or amended version
thereof or any regulation promulgated under or pursuant to any version thereof),
as may be necessary, or as Lender may reasonably request, in order to perfect
and preserve the security interests and other rights granted or purported to be
granted to Lender hereby;

 

(c)                                  furnish to Lender, from time to time at
Lender’s request, statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as
Lender may reasonably request, all in reasonable detail;

 

(d)                                 if requested by Lender, with respect to each
lien on Equipment which is subject to a certificate of title statute that
requires notation of a lien thereon to perfect a security interest therein such
Grantor shall deliver to Lender all original certificates of title for such
Equipment, shall take all necessary steps to cause Lender’s security interest be
perfected in accordance with such statute and deliver to Lender a schedule in
reasonable detail describing such Equipment, registration number, license number
and all other information required to comply with such statute; provided,
however, that until Lender makes such a request under this clause, the parties
hereto acknowledge that the security interest of Lender in such Collateral has
not been perfected and all the representations and warranties, covenants and
Events of Default

 

18

--------------------------------------------------------------------------------


 

contained herein and in the other Loan Documents which would otherwise be
violated shall be deemed modified to reflect the foregoing and not be violated;
and

 

(e)                                  if requested by Lender, execute and deliver
confirmatory written instruments, and obtain any consents, waivers or
agreements, as may be necessary, or as Lender may reasonably request, in order
to perfect and preserve the security interests and other rights granted or
purported to be granted to Lender hereby, but any Grantor’s failure to do so
shall not affect or limit the security interest granted hereby or Lender’s other
rights in and to the Collateral.

 

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes Lender to Authenticate and to file one or more
U.C.C. financing or continuation statements, and amendments thereto, and make
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), in each case for the purpose of perfecting, confining, continuing,
enforcing or protecting the security interest granted by such Grantor, without
the signature of such Grantor, and naming such Grantor as debtor and Lender as
secured party.  A carbon, photographic, telecopied or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law.

 

SECTION 4.15.   Collateral Account.  (a)  Upon notice by Lender to Grantors
pursuant to this Section following the occurrence and during the continuance of
any Event of Default, all Proceeds of Collateral received by Grantors shall be
delivered in kind to Lender for deposit to a deposit account (the “Collateral
Account”) of such Grantor maintained by or on behalf of Lender, and until such
Proceeds are so deposited they shall be held in trust for the benefit of Lender
and shall not be commingled with the other assets of such Grantor.

 

(b)                                 Lender shall have the right to apply any
amount in the Collateral Account to the payment of any Secured Obligations,
subject to and in accordance with the terms of the Loan Agreement.  Subject to
the rights of Lender, each Grantor shall have the right on each Business Day,
with respect to and to the extent of collected funds in the Collateral Account,
to require Lender to purchase any Cash Equivalents, provided that, in the case
of Certificated Securities, Lender will retain possession thereof as Collateral
and, in the case of other Investment Property, Lender will take such actions,
including registration of such Investment Property in its name, as it shall
determine is necessary to perfect its security interest therein.

 

SECTION 4.16.   Notice of Material Adverse Effect.  Each Grantor shall promptly
notify Lender, after obtaining knowledge thereof, of any event that could
reasonably be expected to have a material adverse effect on any value of the
Collateral, the ability of such Grantor or Lender to dispose of the Collateral
or the rights or remedies of Lender in relation thereto.

 

SECTION 4.17.   General Intangibles.  Each Grantor shall use commercially
reasonable efforts to obtain any consents, waivers or agreements necessary to
enable Lender to exercise remedies hereunder and under the other Loan Documents
with respect to any of such

 

19

--------------------------------------------------------------------------------

 

Grantor’s rights under any General Intangibles, including such Grantor’s rights
as a licensee of any Intellectual Property Collateral.

 

SECTION 4.18.  Additional Covenants.  Each Grantor agrees that, until all the
Secured Obligations have been paid in full in cash on terms and pursuant to
documentation in form and substance reasonably satisfactory to Lender, it will
comply with all the terms and provisions of the Loan Agreement and the other
Loan Documents that are applicable to it.

 

ARTICLE V
THE LENDER

 

SECTION 5.1.   Lender Appointed Attorney-in-Fact.  Each Grantor hereby
irrevocably constitutes and appoints Lender and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, for the purpose of carrying out
the terms of this Agreement, to take, upon the occurrence and during the
continuance of any Event of Default, any and all actions and execute any and all
documents and instruments that may, in the judgment of Lender, be necessary or
desirable to accomplish the purposes of this Agreement.  Without limiting the
generality of the foregoing, after the occurrence and during the continuance of
any Event of Default each Grantor hereby gives Lender the power and right, on
behalf of such Grantor, without notice to or assent by such  Grantor, to do any
or all of the following:

 

(a)           (i) demand payment of its Receivables Collateral; (ii) enforce
payments of its Receivables Collateral by legal proceedings or otherwise;
(iii) exercise all of its rights and remedies with respect to proceedings
brought to collect its Receivables Collateral; (iv) sell or assign its
Receivables Collateral upon such terms, for such amount and at such times as
Lender deems advisable; (v) settle, adjust, compromise, extend or renew any of
its Receivables Collateral; (vi) discharge and release any of its Receivables
Collateral; (vii) prepare, file and sign such Grantor’s name on any proof of
claim in bankruptcy or other similar document against any Loan Party of any of
its Receivables Collateral; (viii) notify the post office authorities to change
the address for delivery of such Grantor’s mail to an address designated by
Lender, and open and dispose of all mail addressed to such Grantor; and
(ix) endorse such Grantor’s name upon any Chattel Paper, Document, Instrument,
invoice, or similar document or agreement relating to any Receivables Collateral
or any goods pertaining thereto;

 

(b)           in the case of any Intellectual Property Collateral, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as Lender may request to evidence the Lender Parties’ security interest
in such Intellectual Property Collateral and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(c)           take possession of and indorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under or
in respect of any Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Lender for the purpose of collecting any and all such moneys due under or in
respect of any Collateral whenever payable;

 

20

--------------------------------------------------------------------------------


 

(d)           payor discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(e)           execute, in connection with any sale or other disposition provided
for in Section 6.1, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(f)            (i) direct any Person liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Lender or as Lender shall direct; (ii) ask or demand for, collect,
and receive payment of and give receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (iii) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (iv) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (v) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (vi) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as Lender may deem appropriate; (vii) notify, or require
such Grantor to notify, Account Debtors to make all payments directly to Lender
and change the post office box number or other address to which the Account
Debtors make payments; (viii) assign any Intellectual Property Collateral (along
with the goodwill of the business to which any such Intellectual Property
Collateral pertains), throughout the world for such terms, on such conditions,
and in such manner, as Lender shall in its sole discretion determine; and
(ix) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Lender were the absolute owner thereof for all purposes, and do, at Lender’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things that Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender’s security interests therein and to effect the intent
of this Agreement, all as fully and effectively as Grantor might do.

 

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

SECTION 5.2.   Lender May Perform.  If any Grantor fails to perform any
agreement contained herein, Lender may itself perform, or cause performance of,
such agreement, and the reasonable expenses of Lender incurred in connection
therewith shall be payable by such Grantor.

 

SECTION 5.3.   Access and Examination.  In order to give effect to the intent of
this Agreement Lender may at all reasonable times upon reasonable advance notice
(if no Default or an Event of Default has occurred and is continuing) have
access to, examine, audit, make extracts from and inspect Grantors’ records,
files and books of account and the Collateral, and may discuss Grantor’s affairs
with Grantors’ officers and management.  Each Grantor will deliver to Lender
promptly following its request therefor any instrument necessary for Lender to

 

21

--------------------------------------------------------------------------------


 

obtain records from any service bureau maintaining records for such Grantor. 
Lender may, at expense of the Grantors, use Grantors’ personnel, supplies and
premises as may be reasonably necessary for maintaining or enforcing the
security interest granted hereunder.  Lender shall have the right, at any time,
in Grantors’ name to verify the validity, amount or any other matter relating to
the Receivables Collateral; provided that Lender shall not communicate with any
account obligors of Grantors unless an Event of Default has occurred and is
continuing.

 

SECTION 5.4.   Lender Has No Duty.  (a)  The powers conferred on Lender
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty on it to exercise any such powers.  The Lender’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the U.C.C. or otherwise, shall be to
deal with it in the same manner as Lender deals with similar property for its
own account.  Neither Lender nor any of its officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so, nor shall any such Person be under any
obligation to sell or otherwise dispose of any Collateral upon the request of 
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof (including the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral).  Neither Lender nor any of its officers,
directors, employees or agents shall be responsible to any Grantor for any loss,
damages, depreciation or other diminution in the value of any of the Collateral
that may occur as a result of or in connection with or that is in any way
related to any exercise, except in respect of any damages attributable solely to
any such Person’s own gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction.

 

(b)           Each Grantor assumes all responsibility and liability arising from
or relating to the use, sale or other disposition of the Collateral.  The
Obligations shall not be affected by any failure of Lender to take any steps to
perfect the security interest granted hereunder or to collect or realize upon
the Collateral, nor shall loss of or damage to the Collateral release any
Grantor from any of its Obligations.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1.   Remedies.  If any Event of Default shall have occurred and be
continuing:

 

(a)           Lender may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it
(including, without limitation, as provided in Section 5.1), all the rights and
remedies of a secured party on default under the U.C.C. and also may:

 

(i)            require each Grantor to, and each Grantor hereby agrees that it
will, at its expense and upon the request of Lender forthwith, assemble all or
part of the Collateral as directed by Lender and make it available to Lender at
its premises or another place designated by Lender (whether or not the U.C.C.
applies to the affected Collateral);

 

22

--------------------------------------------------------------------------------


 

(ii)           without demand of performance or other demand, presentment,
obtaining a final judgment, protest, advertisement or notice of any kind (except
any notice required by Law referred to below) to or upon each Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale, at any of Lender’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as Lender may deem commercially
reasonable.  Each Grantor agrees that, to the extent notice of sale shall be
required by Law, 10 days’ prior notice to such Grantor of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Lender shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  Lender may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by Lender until the sale price is paid by the purchase
or purchasers thereof, but Lender shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  At any public (or, to the extent permitted by Law, private) sale made
pursuant to this Section, Lender may bid for or purchase, free (to the extent
permitted by Law) from any right of redemption, stay, valuation or appraisal on
the part of each Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to Lender from any Grantor as a credit against the purchase price, and
Lender may upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to such Grantor therefor;

 

(iii)          with respect to the Intellectual Property, on demand, to cause
the security interest to become an assignment, transfer and conveyance of any of
or all such Collateral by each Grantor to Lender, or to license or sublicense,
whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any such Collateral throughout the world on such terms and
conditions and in such manner as Lender shall determine (other than in violation
of any then existing licensing arrangements to the extent that waivers cannot be
obtained);

 

(iv)          with or without legal process and with or without prior notice or
demand for performance, to take possession of the Collateral and without
liability for trespass to enter any premises where the Collateral may be located
and occupy (without the requirement to pay rent) the same until the Secured
Obligations are paid in full in cash (on terms and pursuant to documentation in
form and substance reasonably satisfactory to Lender); and

 

(v)           to notify any or all depository institutions with which any
Investment Accounts are maintained to remit and transfer all monies, securities
and other property on deposit in such Investment Accounts or deposited or
received for deposit thereafter to Lender, for deposit in the Collateral Account
or such other accounts as may be designated by Lender, for application to the
Secured Obligations as provided herein.

 

23

--------------------------------------------------------------------------------


 

(b)           Without limiting clause (a), Lender may exercise any and all
rights and remedies of Grantors under or in connection with the Collateral,
including the right to sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of Grantors for the Obligations or under this
Agreement or any other Loan Document and the Assigned Agreements or otherwise in
respect of the Collateral, including any and all rights of Grantors to demand or
otherwise require payment of any amount under, or performance of any provision
of, any Collateral.

 

SECTION 6.2.   Application of Proceeds.  All cash proceeds received by Lender in
respect of any sale of, collection from, or other realization upon all or any
part of the Collateral may, in the discretion of Lender, be held, to the extent
permitted under applicable Law, by Lender as additional collateral security for
all or any part of the Secured Obligations, and/or then or at any time
thereafter shall be applied (after payment of any amounts payable to Lender
pursuant to Section 15 of the Loan Agreement and Section 6.3 hereof) in whole or
in part by Lender against all or any part of the Secured Obligations in
accordance with the terms of the Loan Agreement.  Any surplus of such cash or
cash proceeds held by Lender and remaining after payment in full in cash of all
the Secured Obligations (on terms and pursuant to documentation in form and
substance reasonably satisfactory to Lender),  shall be paid over to the
Grantors or to whomsoever may be lawfully entitled to receive such surplus.

 

SECTION 6.3.   Indemnity and Expenses.  Each Grantor agrees to jointly and
severally indemnify and hold harmless Lender and its directors, officers,
employees, agents, Affiliates and their Related Parties from and against any and
all claims, losses and liabilities arising out of or resulting from this
Agreement (including enforcement of this Agreement), except claims, losses or
liabilities resulting from any such Person’s gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Each Grantor will promptly following demand pay to
Lender the amount of any and all reasonable out-of-pocket expenses, including
the reasonable fees and disbursements of its counsel and of any experts and
agents, which Lender may incur in connection with (a) the administration of this
Agreement, (b) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any of the Collateral, (c) the
exercise or enforcement of any of the rights of Lender hereunder or (d) the
failure by any Grantor to perform or observe any of the provisions hereof.

 

SECTION 6.4.   Grant of License.  Each Grantor hereby grants to Lender an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
Intellectual Property Collateral now owned or licensed or hereafter acquired or
licensed by such Grantor, wherever the same may be located throughout the world,
for such terms, on such conditions and in such manner as Lender shall determine,
whether general, special or otherwise, and whether on an exclusive or
nonexclusive basis, and including in such license reasonable access to all media
in which any of the licensed items may be recorded or stored and to all computer
software and programs used for

 

24

--------------------------------------------------------------------------------


 

the compilation or printout thereof; provided, however, that no such license or
sublicense is granted in the case of any such Collateral if such license or
sublicense would be prohibited by, or give rise to a right to terminate any
contract governing such Collateral.  The use of such license or sublicense by
Lender shall be exercised, at the option of Lender, only upon the occurrence and
during the continuation of an Event of Default; provided that any license,
sublicense or other transaction entered into by Lender in accordance herewith
shall be binding upon each applicable Grantor notwithstanding any subsequent
cure of an Event of Default.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1.   Loan Document.  This Agreement is a Loan Document executed
pursuant to the Loan Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including, but not limited to, Section 1.2 thereof.

 

SECTION 7.2.   Amendments, etc.; Successors and Assigns.  (a)  No amendment to
or waiver of any provision of this Agreement nor consent to any departure by any
Grantor herefrom, shall be effective unless the same shall be in writing and
signed by Lender, and then such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it is
given.

 

(b)           This Agreement shall be binding upon each Grantor and its
successors, transferees and assignees, and shall inure to the benefit of and be
enforceable by Lender and its successors and assigns; provided, however, that no
Grantor may assign its obligations hereunder without the prior written consent
of Lender.  Without limiting the generality of the foregoing, Lender may assign
or otherwise transfer (in whole or in part) any Loans held by it to any other
Person, and such other Person shall thereupon become vested with all the rights
and benefits in respect thereof granted to such Lender under any Loan Document
(including this Agreement).

 

SECTION 7.3.   Protection of Collateral.  Lender may from time to time, at its
option and at the expense of Grantors, perform any act which Grantors agree
hereunder to perform and which Grantors shall fail to perform after being
requested to so perform (it being understood that no such request need be given
after the occurrence and during the continuance of any Event of Default), and
Lender may from time to time take any other action which Lender deems necessary
or appropriate for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein.

 

SECTION 7.4.   Addresses for Notices.  All notices and other communications
provided for hereunder shall be made as provided in, and subject to the terms
of, Section 19 of the Loan Agreement.  All notices to Grantors shall be sent at
its address set forth in the Loan Agreement and all notices to Lender shall be
sent as provided in the Loan Agreement.

 

SECTION 7.5.   Section Captions.  Section captions used in this Agreement are
for convenience of reference only, and shall not affect the construction of this
Agreement.

 

25

--------------------------------------------------------------------------------


 

SECTION 7.6.   Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 7.7.   Counterparts.  This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

 

SECTION 7.8.   Waivers.  Each Grantor hereby waives any right, to the extent
permitted by applicable Law, to receive prior notice of a judicial or other
hearing with respect to any action or prejudgment remedy or proceeding by Lender
to take possession, exercise control over or dispose of any item of Collateral,
where such action is permitted under the terms of this Agreement or any other
Loan Document or by applicable Law, or of the time, place or terms of sale in
connection with the exercise of Lender’s rights hereunder.  Each Grantor waives,
to the extent permitted by applicable Law, any bonds, security or sureties
required by Lender with respect to any of the Collateral.  Without limiting the
foregoing, each Grantor agrees that it will not invoke, claim or assert any
benefit of applicable Law, or take or attempt to take any action that could
reasonably be expected to have the effect of delaying, impeding or preventing
Lender from exercising any of its rights or remedies with respect to the
Collateral as herein provided.  Each Grantor also consents that Lender, in
connection with the enforcement of Lender’s rights and remedies under this
Agreement, may enter upon any premises owned by or leased to it without
obligations to pay rent or for use and occupancy, through self-help, without
judicial process and without having first obtained an order of any court.

 

SECTION 7.9.   Governing Law, Entire Agreement, etc.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
OHIO, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
OHIO. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

 

SECTION 7.10.   Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF, LENDER OR ANY GRANTOR MAY BE BROUGHT AND MAINTAINED IN
THE FEDERAL AND STATE COURTS LOCATED IN THE CITY OF CLEVELAND, COUNTY OF
CUYAHOGA, OF THE STATE OF OHIO; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S
OPTION, IN THE COURTS OF ANY

 

26

--------------------------------------------------------------------------------


 

JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAYBE FOUND. EACH GRANTOR
AND LENDER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION. EACH GRANTOR FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREP AID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF OHIO.  EACH GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT EACH
GRANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT
OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR
TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, EACH GRANTOR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER
THIS AGREEMENT.

 

SECTION 7.11.   Waiver of Jury Trial.  LENDER AND EACH GRANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF LENDER OR EACH GRANTOR. EACH
GRANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER ENTERING INTO THIS AGREEMENT.

 

SECTION 7.12.   Waiver of Certain Claims.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH GRANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST LENDER
ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY INSTRUMENT CONTEMPLATED HEREBY.

 

SECTION 7.13.   No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date and year
first above written.

 

GRANTORS:

WOODLAND HILLS HC PROPERTY HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

Name:

Christopher F. Brogdon

 

Title:

Manager

 

 

 

 

 

NORTHRIDGE HC&R PROPERTY HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

Name:

Christopher F. Brogdon

 

Title:

Manager

 

 

 

 

 

APH&R PROPERTY HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

Name:

Christopher F. Brogdon

 

Title:

Manager

 

[Acknowledgement signature contained on the following page]

 

Security Agreement

Tenants

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

By:

 /s/ [Illegible]

 

Name:

 

 

Title:

 

 

 

Security Agreement

 

--------------------------------------------------------------------------------
